Case 4:21-cv-01078 Document 2-1 Filed on 03/31/21 in TXSD Page 1 of 6

EXHIBIT 1

 

 
Home About keRedce-Ebert-Sh@uie Document 2-1 Filed on 03/31/21 in TXSD Page 2 of 6

Friedrich-Ebert-Stiftung

    
   

ER sede ad ae ee

Photo: FES Headquarters in Bonn and Berlin, @ FES

Friedrich-Ebert-Stiftung (FES) - Foundation for social democracy!
About us

The Friedrich-Ebert-Stiftung (FES) is the oldest political foundation in Germany with a rich tradition in social
democracy dating back to its foundation in 1925. The foundation owes its formation and its mission to the political
legacy of its namesake Friedrich Ebert, the first democratically elected German President. —

The work of our political foundation focuses on the core ideas and values of social democracy — freedom, justice and
solidarity. This connects us to social democracy and free trade unions. As a non-profit institution, we organise our
work autonomously and independently.

Our goals

We promote

# afree society, based on the values of solidarity, which offers all its citizens the same opportunities to participate
on political, economic, social and cultural levels, regardless of their origin, sex or religion

= alively and strong democracy; sustainable economic growth with decent work for all

= awelfare state that provides more education and improved healthcare, but at the same time combats poverty
and provides protection against the challenges that life throws at citizens

= acountry that is responsible for peace and social progress in Europe and in the world.

What we do

We support and strengthen social democracy in particular by means of:

 
« Political eduGaamdl RorktOUPEAethanchmdall Zotiefyleuopo hh al caldatibK SroeraaGeénwGet many motivate,
enable, inform and qualify citizens to successfully engage in political, trade union and civil spheres. We improve °
citizens’ participation in social discussions and decision-making processes.

=" Think Tanks: We develop strategies on the core issues of economic, social and educational policies as well as on
key issues that advance democracy. At the crossroad where think tanks, academia and political practitioners
meet, we create a public discourse for a just and sustainable economic and social order on a national, European.
and worldwide level

= International cooperation: With our international network of offices in more than 100 countries, we support a
policy for peaceful cooperation and human rights, promote the establishment and consolidation of democratic,
social and constitutional structures and are pioneers for free trade unions and a strong civil society. We are
actively involved in promoting a social, democratic and competitive Europe in the European integration process.

m Support for talented young people with scholarship programs, in particular for students and doctoral candidates
from low-income families or with a migrant background. This is our contribution to increasing educational
democracy.

= The collective memory of social democracy: Our archive, library and contemporary history projects keep the
historical roots of social democracy and the trade unions alive and provide support for sociopolitical and |
historical research. .

Learn more about FES and visitthe German website .

 

Photo: AdsD/FES

Friedrich Ebert (1871-1925)

Friedrich Ebert served from 1919 to 1925 as the first President of the Weimar Republic. He advocated the
development of parliamentary democracy, viewed himself as the president of all Germans, and was committed
to a politics geared to social balance and compromise. In his will, he specified that the proceeds from donations
at his funeral should be used to create a foundation. The main concern of FES from then on was to work against
discrimination of workers in the area of education.

 

 

Friedrich-Ebert-Stiftung Berlin

 
Hiroshimastrafédstate@eascv-01078 Document 2-1 Filed on 03/31/21 in TXSD Page 4 of 6
D-10785 Berlin

+49 030 269356
+49 030 26935-9244

wwwfes.de
Friedrich-Ebert-Stiftu ng Bonn

Godesberger Allee 149
D-53175 Bonn

+49 0228 883-0
+49 0228 883-9207

Friedrich-Ebert-Stiftung
Peace and Security Centre of Competence Sub-Saharan Africa

PO. Box 15 416
Point E, boulevard de l'Est villa n°30
Dakar - Fann

+221 33 859 2002

infolat)fes-pscc.org
www .fes-pscc.org

 

 

Events

 

 
Monday, 09.09.C ase PhatsdayOlO72 1 Ddcrame: Bassam FlkenthoGcasts New mpprcaEhePtadeolleatiGe Security |
Event

National workshop in lvory Coast of the programme "Women, Youth, Defence and Security”

   

sabe Hs Sa

From 09 to 12 September 2019...

more information

Publications & Studies

 

 
| Publication Case 4:21-cv-01078 Document 2-1 Filed on 03/31/21 in TXSD_ Page 6 of 6

The role of the regional forces in Gambia and what their presence will mean in 2021 elections

 
  

ae by nance at ow
uo ee
i
4 ati b
_ e
The ear of the eeqageal fences in
Saenigta and wha thei pieeusrece
‘wail srstroey Bt PEE eleatices
ct rn +a
5 ee o*
& wy
ee
=

 

The PSCC Policy Paper is an...

more information

 

 

 
